         Case 5:20-cv-05671-NC Document 22 Filed 08/27/20 Page 1 of 1




Epic Games, Inc.,
                                                    20-cv-05671-NC




Google LLC, et al.,



INSTRUCTIONS:                                 one



      Consent to Magistrate Judge Jurisdiction

                                                               consent




      OR

      Decline Magistrate Judge Jurisdiction

                                                     decline




                                                           Signature
